!_.A\.N L!BRARY

No. 30665

'IN THE SUPREME COURT OF THE STATE OF HAWAIT

    
  

MICHAEL C. TIERNEY, PetitiOnef€

VS.

  

ORIGINAL PROCEEDING

ita oRDER
(By: Duffy, J. for the courtW

Upon consideration of the motion for reconsideration of

the Auqust l8, 2010 order_denying the petition for a writ of

mandamus,
IT IS HEREBY ORDERED that the motion for

reconsideration is denied.
H@n@lulu, Hawai‘i, september 10, 2010.

DATED:
FOR THE COURT:

Qé~;E…Aq%&¢g3F

Associate Justice

  

Duffy, and Recktenwald,

il Considered by: Nakayama, Acting C.J., Acoba,
JJ., and Circuit Judge Nishimura, assigned by reason of vacancy.

`?§